DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election, IDS, and remarks filed on 6/18/2020 have been received. 
Claims 1-7 are pending. Claims 5-7 are withdrawn from consideration. Claims 1-4 are rejected. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on 6/18/2020 is acknowledged. The traversal is on the grounds that 1) the groups of invention are deemed to have Unity of Invention under 37 CFR l .475(b); and 2) the cited prior art fails to demonstrate the common technical feature is not a special technical feature. The arguments are not found persuasive for the following reasons.
Applicant argues a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to a product, a process specially adapted for the manufacture of the said product, and a use of the said product (remarks, p. 2). Examiner is not persuaded by this argument for two reasons. First, the claims are not limited to a product, a process specially adapted for the manufacture of the said product, and a use of the said product. Instead, the claims are drawn to two different products and two methods (Product 1: A composition, claims 1-4; Product 2: A feedstuff additive, claim 5; Method 1: A method for preparing Product 1/composition of claim 1; Method 2: A method of increasing endogenous organic acids in an animal, claim 7). Second, the prior art cited in the Lack 
Applicant argues Pablos Perez fails to suggest the technical features of the present claims (remarks, p. 2, last para). Applicant argues Pablos Perez discloses the acid salts are protected with soaps (remarks, p. 3). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims do not exclude acid salts are protected with soaps. Pablos Perez discloses a composition within the breadth of the claimed invention. 
Applicant argues the selection of ingredients from a lists of ingredients is not obvious (remarks, p. 3). Examiner is not persuaded by this argument. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. Pablo Perez discloses the two salts (i.e., salts of butyric and benzoic acid) may be used to make the disclosed composition. Therefore, the selection of the two salts does not provide a contribution to the art. Since the common feature does not provide a contribution to the art, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/4/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foret et al., US 2010/0234460 A1. 
Regarding claim 1: Foret discloses a composition (p. 8-9, para 0065, Table) comprising 5 wt.% to 50 wt.% (p. 8, para 0065, Table; “A germicide agent” row; Lower Range column: 0.1 wt.%; Upper Range column: 90 wt.%) of butyric acid, butyrate, or another derivative of butyric acid (p. 8, para 0065, Table; “A germicide agent” row disclosing butyric acid); and 50 wt.% to 95 wt.% (p. 8, para 0065, Table; “pH adjusting agent” row; Lower Range column: 0 wt.%; Upper Range column: 70 wt.%) of benzoic acid or benzoate (p. 9, para 0065, Table; “pH adjusting agent” row disclosing benzoic acid). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the selection of butyric acid and benzoic acid: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Foret discloses a composition includes “A germicide agent” that may be butyric acid and a “pH adjusting agent” that may be benzoic acid. Therefore, the selection of “A germicide agent” that is butyric acid and a “pH adjusting agent” that is benzoic acid does not patentably distinguish the claimed invention from the prior art. 
Regarding claim 2: Foret discloses excipients (“Surfactant”, p. 9, para 0065, Table; or “Dye” p. 9, para 0065, Table). 
Regarding claims 2 and 4: In an alternative to the interpretation for claim 2 above, Foret is encompassed within the breadth of claims 2 and 4 for the following reasons. Claim 4 depends from claim 2. Claim 2 recites a range of excipient from 0% to 45%. Zero percent excipient means the excipient is optional. Foret does not require the presence of an excipient that is syrup, dextrin, whey powder, starch, water-soluble dietary fiber, and chitosan. Therefore, Foret is encompassed within the breadth of 0% excipient wherein that excipient is selected from syrup, dextrin, whey powder, starch, water-soluble dietary fiber, and chitosan. 

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pablo Perez, US 2016/0128358 A1
Regarding claim 1: Pablo Perez discloses a composition comprising salts of acids selected from a group including butyric and benzoic acid (abstract). Pablo Perez discloses the organic acid salt is found in the final product obtained in ranges from 10% to 90% of the composition (final product, para 0011). 
Pablo Perez both recognizes a problem in the art and provides a solution to that problem. Pablo Perez recognizes the health benefit to feeding animals the organic acids (salts of organic acids show a positive effect on the animal health, para 0004). Pablo Perez recognizes a problem in the art with using the organic acids in feed (they still exhibit adverse factors that limit their current use in animal feeding, para 0004). 
Pablo Perez discloses the two salts (i.e., salts of butyric and benzoic acid) may be used to make the disclosed composition (see e.g., abstract, para 0040). Pablo Perez suggests more than one salt may be in the composition. Pablo Perez discloses “at least one organic acid” (para 0033). The phrase “at least one organic acid” implies more than one acid may be added. 
Pablo Perez does not expressly disclose a composition comprising both salts of butyric and benzoic acid. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to make a composition having both salts of butyric and benzoic acid because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. As discussed above, Pablo Perez discloses the two salts (i.e., salts of butyric and benzoic acid) may be used to make the disclosed composition. Pablo Perez discloses there are known benefits to feeding an animal the acids. As such, a composition having both salts of butyric and benzoic acid is prima facie obvious. In other words, one having ordinary skill in the art at the time of invention would have been motivated to make a composition having the salts because the of organic acids show a positive effect on the animal health (para 0004). 
With respect to the concentration of the acids: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In the present case, the prior art recognizes there are known health benefits to adding the claimed acids. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Regarding claim 3: Pablo Perez discloses the salts of said organic acids are selected from a list that includes sodium and calcium (para 0011). Pablo Perez discloses sodium butyrate (para 0050). 
Regarding claims 2 and 4: Claim 4 depends from claim 2. Claim 2 recites a range of excipient from 0% to 45%. Zero percent excipient means the excipient is optional. As discussed above, Pablo Perez does not require the presence of an excipient. Since claim 4 further limits the optional excipient, it is not required that Pablo Perez meet the further limitation of the optional limitation via subsequent dependent claims.
In other words, Pablo Perez does not require one or more of syrup, dextrin, whey powder, starch, water-soluble dietary fiber, and chitosan. As such, Pablo Perez is encompassed within the breadth of 0% excipient, wherein that excipient is selected from one or more of syrup, dextrin, whey powder, starch, water-soluble dietary fiber, and chitosan. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jansson et al., US 2007/0212446 A1, discloses an antimicrobial acidifying feed product comprising a core and a coating; the core comprises a porous carrier and at least one acid; the coating comprising at least one organic acid, or a salt, ester or glyceride of said acid (abstract). Jansson discloses organic acids include benzoic acid (para 0025, 0048) and butyric acid (para 0025). 
Boyette et al., US 2015/0118203 A1, discloses commercially available acidifiers include “Many common salts” including sodium butyrate and sodium benzoate “have antimicrobial activity” (para 0060). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619